Citation Nr: 1507997	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  14-02 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for recurring skin cancers (over the entire body), to include as secondary to exposure to contaminated water at Camp Lejeune, North Carolina.  

2.  Entitlement to service connection for cardiac arrhythmias, to include rapid heart breathing and rapid heartbeat, to include as secondary to exposure to contaminated water at Camp Lejeune, North Carolina.  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The Veteran served on active duty from December 1975 to December 1979.  His service personnel records (SPRs) show that he served for a period of time at Camp Lejeune, North Carolina.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Although review of the file reflects that the AOJ addressed the claims for service connection for rapid breathing and rapid heartbeat separately, the evidence of record shows treatment for these complaints when seen for cardiac arrhythmias.  Pursuant to the holding of the United States Court of Appeals for Veterans Claims (USCAVC), in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board has combined and recharacterized the Veteran's multiple service connection claims as a single claim for cardiac arrhythmia disorders as set forth on the title page.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


REMAND

The Veteran's primary contention is that he has had recurring skin cancers over this entire body, as a result of his exposure to contaminated water at Camp Lejeune, North Carolina.  He states that he has had over 150 skin cancers removed.  He was the only member of his family who had such cancers.  He said that he was at the camp for approximately 4 years and while he first noticed spots on his skin in the early to mid-1980s, he ignored them until he was first diagnosed in the late 1990s with skin cancer.  He also claims that while sun exposure is commonly associated with skin cancers, over 80 percent of his skin cancer lesions have been below the neck.  He also states that he has provided medical treatise information which associates his cancer to toxins known to be at Camp Lejeune.  It is also his contention that his cardia arrhythmias, to include rapid breathing and rapid heartbeat, result from such exposure.  

While his STRs are negative for treatment for skin or cardiac conditions, review of the post service records shows that the Veteran has been treated for or complained of each of the conditions for which he now claims service connection.  Specifically, post service records dated from 2000 to the present day have been reviewed and are replete with treatment for skin lesions over the Veteran's body.  He has undergone many excisions for the resulting malignancies.  The record also includes many photographs of his lesions and/or post-surgery stapling or stitches.  

A private physician, M.C.T., M.D., noted in a July 2010 statement that she had been treating the Veteran for over 10 years for his "dozens" of skin cancers.  His prognosis was for continued and more aggressive cancers in the future.  She had reviewed his medical history and pertinent documents referencing the contaminated water at Camp Lejeune.  She said that many of the contaminants found at Camp Lejeune were known carcinogens and likely caused his skin cancers.  

The Veteran was seen in 2002, 2005, and 2008 for palpitations and/or shortness of breath.  Rare premature ventricular contractions (PVCs) and premature atrial contractions (PACs) were noted in 2005.  Dyspnea was noted in 2008.  No cardiac disorder has been diagnosed.  

Of record are many medical treatise excerpts from various publications regarding toxins, to include those at Camp Lejeune.  The articles include reports that skin cancers can be caused by exposure to chemicals.  It is noted that the reports submitted also include one titled "Contaminated Water Supplies at Camp Lejeune" and when discussion turns to assessing potential health effects, the article notes that while various cancers had been linked to the exposure, there was "inadequate/insufficient" evidence to determine whether an association exists between melanoma and/or soft tissue sarcoma to the exposure.  

It is noted that one of the articles submitted by the Veteran specifically notes that physiologic effects of exposure to chemicals included cardiac arrhythmias which could occur and be exacerbated by adrenaline from such exposure.  

The record includes VA examination report in August 2011, with addendum by another physician dated in September 2011.  These examiners opined that the Veteran's multiple skin cancers were less likely as not related to exposure to chemically contaminated water at Camp Lejeune during active service.  Instead, both examiners opined that the disease was predominantly associated with sun exposure.  It appears that the examiners were provided with documents which identify the diseases considered as potentially associated with exposure to the known contaminants in the water supply at Camp Lejeune in the years when the Veteran was there.  They were also provided with a list of websites from scientific organizations, which analyze the potential long term health effects of exposure to the contaminants.  Moreover, a November 2013 VA examination report includes an opinion that the Veteran's PACs, PVCs, dyspnea, rapid breathing, and rapid heart rate, were unrelated to his exposure to contaminants.  For rationale, it was noted that there was no evidence of acute toxic symptoms while service and due to lack of medical plausibility.  

The reports have been reviewed, but the Board finds that the opinions provided are inadequate in that they did not specifically discuss the July 2010 opinion from Dr. T., which provides a contradictory opinion.  They also failed to address the Veteran's contention that none of his 5 siblings had recurring skin cancers like he did.  As he was the only one stationed at Camp Lejeune, he felt that this was the precipitating factor for his many skin malignancies.  Moreover, while the examiners in 2011 primarily linked his many skin cancers to sun exposure, they did not address the Veteran's allegation that more than 80 percent of his skin cancers have been in areas not necessarily affected by the sun (below the neck).  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The matter must thereby be Remanded to obtain a new medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to obtain a medical opinion as to the likely etiology of the Veteran's disorders on appeal, given his service at Camp Lejeune in 1971.  Importantly, the examiner must be provided with the claims file, a copy of this remand, and a copy of VBA Fast Letter/Training Letter 11-03 with the 4 appendices, for review in conjunction with the examination.  The examiner should be notified of the following: 

The water supply at Camp Lejeune, North Carolina, was contaminated between 1957 and 1987 with a number of chemical compounds that have been associated by scientific organizations with the potential for developing certain diseases.  These include trichloroethylene (TCE), tetrachloroethylene, also known as perchloroethylene (PCE), benzene, and vinyl chloride.  The Veteran has verified service at Camp Lejeune during that period.    

Please opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's recurring skin cancers with resulting scarring, and cardiac arrhythmias, to include rapid heart breathing and rapid heartbeat, had their onset in-service or are otherwise etiologically related to his active service, to include his exposure to contaminated water while serving at Camp Lejeune.  

In providing the opinion, the examiner should address the additional opinions of record, to include the July 2010 private physician's report, which is favorable to the Veteran's claim, and the VA examinations of record dated in 2011 and 2013 which are not.  The Veteran's contention that he is the only one of six children in his family to suffer from skin cancer, and that as, he was the only one stationed at Camp Lejeune, this was the precipitating factor for his many skin malignancies.  

Information on how long the Veteran served at Camp Lejeune, and whether the Veteran lived on or off base, may be considered.  

The examiner must provide a comprehensive report including rationales for all opinions and conclusions.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report.  

2.  After ensuring the examination report(s) are sufficient and undertaking any further development deemed necessary, readjudicate the issues listed on the title page of this decision, to include whether entitlement to a TDIU is warranted.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

Again, it is noted that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.  


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

